DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 9-14 in the reply filed on 04/09/2021 is acknowledged.  The traversal is on the grounds that: 
With respect to Inventions I and II, applicant does not believe that the inventions are obvious variants and does not concede that the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect has been shown;  
With respect to inventions I and III, applicant notes that a specific correlation exists between the methods of Invention I and the instructions for performing those methods, stored in non-transitory memory of Invention III (see claims 1,2, 15, and 16, for example);
With respect to inventions II and III, applicant notes that a substantial overlap exists between the methods of Invention II and the instructions stored in the non-transitory memory of Invention III.  
However, these are not found persuasive because:
With respect to Inventions I and II
With respect to Inventions I and III, they are related as process and apparatus for its practice. However, Invention I specifically requires that adjusting torque of the electric machine includes generating a negative torque via the electric machine, and rotating the engine while engine intake manifold pressure is substantially equal to atmospheric pressure, while invention III does not require these functions (as disclosed by claims 6 and 8). On the other hand, Invention III shown in Figures 1-3B, requires that the requested engine torque is based on accelerator pedal position (Claim 17), additional instructions to activate all engine intake valves after all engine intake valves are closed in response to the requested engine torque increasing (Claim 19), and having the estimated engine torque greater than the requested engine torque (Claim 20); all of which are not required by Invention I (Figure 5). Therefore, the apparatus as claimed can be used to practice another and materially different process.
With respect to inventions II and III, they are related as process and apparatus for its practice. Invention II requires selecting an engine induction ratio from a plurality of available engine induction ratios based on a fuel efficiency, while Invention III does not require that function/step. That is, invention III could be performed without selecting an induction ratio from among a plurality of engine induction ratios. On the other hand, Invention III requires that the requested engine torque is based on accelerator pedal position (claim 17), additional instructions to activate all engine intake valves after all engine intake valves are closed in response to the requested engine torque increasing (claim 19), and having the estimated engine torque greater than the requested engine torque (claim 20); all of which are not required by Invention II (Figures 6 and 7). Therefore, the apparatus as claimed can be used to practice another and materially different process.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “upper threshold torque of the selected induction ratio minus a driver demand torque being greater than zero” and then recites “upper threshold torque of the selected induction ratio minus a driver demand torque being less than zero”. It is unclear if the driver demand torque recited in the second limitation is the same as or different from the driver demand torque recited in the first limitation. This renders the claim scope indefinite. The examiner interprets the two terms to be the same driver demand torque.
Claims 13 and 14 recite “a driver demand torque”. It is unclear if the driver demand torque recited in these claims is the same as or different from the driver demand torque recited in the independent claim 9. This renders the claims scopes’ indefinite. The examiner interprets the two terms to be the same driver demand torque.
Claims 10-14 depend from claim 9, include all of its limitations, and do not cure its deficiencies. Therefore, these claims are rejected under the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuille et al. (US8464690B2; “Yuille”)
Regarding claim 9, Yuille teaches an engine operating method (Abstract), comprising: 
selecting an engine induction ratio from a plurality of available engine induction ratios (Col. 5, Lines 9-11; Col. 6, Lines 45-49) and
increasing engine torque output and charge generated via an electric machine such that an engine operates at an upper threshold torque (Col. 6, Lines 48-53) that may not be exceeded by the engine (Col. 6, Lines 52-53) in response to :
an electric energy storage device being available for charging and the upper threshold torque of the selected induction ratio minus a driver demand torque being greater than zero (Charge Command: Col. 6, Lines 50-60; Note: 1) Target torque level corresponds to the upper threshold torque; 2) Battery charge has fallen below a specific level-i.e. available for charging; 3) Torque level that is just above or higher than the desired torque reads on the fact that the torque level minus desired torque > 0);
increasing electric machine positive torque output such that electric machine torque plus engine torque meets driver demand torque (Col. 7, Lines 58-61: “generate torque using battery and electric M/G; Col. 8, Lines 6-11: The MIG control unit 206 receives input from the hybrid supervisory controller 202 and, based on the input, operates the MIG 106 to generate a target motor torque, which is positive”; M/G 106 and the engine 104 collectively deliver a torque level equal to the command torque) in response to:
the electric energy storage device being available for discharging (Col. 7, Lines 58-61) and the upper threshold torque of the selected induction ratio minus a driver demand torque being less than zero (Discharge command: Col 7, lines 65-67, Col. 8, Lines 1-11; Note: Torque level below desired torque level reads on the fact that torque level minus desired torque <0)
Regarding claim 10, Yuille teaches selecting a different engine induction ratio in response to the electric energy storage device not being available for discharging when the upper threshold torque of the selected induction ratio minus the driver demand torque is less than zero (firing fraction selection is based upon the state of charge of the energy storage device ;Col. 1, Lines 60-65: “Depending on the state of charge of an energy storage device and/or other operating parameters, a firing fraction is selected”; Note: In all modes of charging and discharging, the selection of the firing fraction is based upon the state of charge of the battery; Col. 7, Lines 29-43: preferential discharge-discharging is not required/urgent, selection of a specific firing fraction takes place accordingly).
Regarding claim 11, Yuille teaches the engine induction ratio is selected based on fuel efficiency of an engine (Col. 5, Lines 14-17: “the firing fraction may be determined based on the percentage of optimized firings that are required to deliver the desired IC engine torque (e.g., when the working chambers are firing at an operating point substantially optimized for fuel efficiency)”).
Regarding claim 12, Yuille teaches engine torque output is increased via opening a throttle (Col. 3, Lines 49-56; Col. 9, Lines 36, 37).
Regarding claim 13, Yuille teaches charging the electric energy storage device when the upper threshold torque of the selected induction ratio minus a driver demand torque is greater than zero (Charge Command: Col. 6, Lines 43-65).
Regarding claim 14, Yuille teaches discharging the electric energy storage device when the upper threshold torque of the selected induction ratio minus a driver demand torque is less than zero (Discharge Command: Col. 7, Lines 58-67 and Col. 8, Lines 1-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hrovat (US-20070032340-A1) teaches a method for controlling powertrain operation in a vehicle, the powertrain having an engine and an automatic transmission, the engine having at least an electrically actuated cylinder valve.
Jess (US-20090227420-A1) teaches an engine control system of a vehicle comprises a first module and a cylinder deactivation module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.B./Examiner, Art Unit 3669


/RAMI KHATIB/Primary Examiner, Art Unit 3669